Citation Nr: 9925652	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  96-25 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
post operative residuals of a laminectomy at L5-S1.

2.  Entitlement to service connection for psychiatric 
disability, claimed as depression.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to March 
1986.  He also had National Guard service from May 1986 to 
May 1987.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

In its decision, the RO noted that entitlement to service 
connection for a bone fragment/old fracture L1 was denied.  
The veteran did not submit a Notice of Disagreement with that 
portion of the decision.  38 U.S.C.A. § 7105(a) (West 1991); 
§ 20.200 (1998).  Accordingly, that portion of the decision 
is final and is not currently before the Board.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.302(a) (1998).  In this 
regard, it should be noted that during the veteran's hearing 
at the RO in October 1996, the issue involving his back 
disability was clarified as whether new and material evidence 
had been submitted to reopen a claim of entitlement to 
service connection for the post-operative residuals of a 
herniated lumbar disc. 

In his Informal Hearing Presentation, dated in April 1999, 
the veteran's representative raised contentions to the effect 
that service connection remains warranted for the residuals 
of a fracture of L1.  Inasmuch as that issue is not part of 
the current appeal, it is referred to the RO for appropriate 
action.  

The issue of entitlement to service connection for 
psychiatric disability, secondary to low back disability, is 
the subject of a remand at the end of this decision.

FINDINGS OF FACT

1.  The veteran did not appeal an October 1987 decision in 
which the RO denied the veteran's claim of entitlement to 
service connection for the post-operative residuals of a 
herniated disc at L5-S1.  

2.  Evidence received since the RO's October 1987 decision is 
neither cumulative nor duplicative of that on file at the 
time of the decision and is so significant, by itself or in 
connection with evidence previously assembled, that it must 
be considered in order to fairly decide the merits of the 
claim.

3.  The claim of entitlement to service connection for 
psychiatric disability, claimed as depression, on a direct or 
presumptive basis, is not plausible.


CONCLUSIONS OF LAW

1.  The unappealed October 1987 rating decision, which denied 
entitlement to service connection for the post-operative 
residuals of a herniated disc at L5-S1, is final.  38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.302.

2.  The evidence received since the October 1987 rating 
decision is new and material to reopen the veteran's claim 
for service connection for the post-operative residuals of a 
herniated disc at L5-S1.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (1998).

3.  The claim of entitlement to direct service connection for 
psychiatric disability, claimed as depression, on a direct or 
presumptive basis, is not well grounded.  5107(a) (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Low Back

In October 1987, the RO denied the veteran's claim of 
entitlement to service connection for the post-operative 
residuals of a herniated disc at L5-S1.  Evidence on file at 
that time consisted of private medical reports, dated in 1986 
and 1987, from the following:  Deaconess Hospital, 
Evansville, Indiana; Randall G. Norris, M.D.; and William C. 
Madauss, M.D.  Also of record was a Work Capacity Evaluation 
from the state of Indiana.  Those records show that in 
September 1986, the veteran sustained a low back injury as 
the result of a lifting accident at work.  Myelography 
confirmed a disc protrusion at L5-S1, and the next month, the 
veteran underwent a right hemilaminectomy.  There was no 
evidence of any relationship between that surgery and 
service.

The veteran was notified of the October 1987 decision, as 
well as his appellate rights; however, he did not submit a 
Notice of Disagreement.  Accordingly, that decision became 
final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.302(c).

Generally, a claim which has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c).  The exception to this rule is 38 
U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

When a veteran seeks to reopen a final decision based on new 
and material evidence, the Board must perform a three step 
analysis.  First, it must determine whether the veteran has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a).  Second, if new and material evidence has been 
presented, immediately upon reopening the claim, the 
Secretary must determine whether, based upon all the evidence 
of record in support of the claim, presuming its credibility, 
see Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995), the 
claim as reopened (and as distinguished from the original 
claim) is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Board may then 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.

"New and material evidence" is evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

Evidence added to the record since the October 1987 decision 
consists of the veteran's service medical records and 
numerous reports from the VA and private medical sources; 
articles; lay statements submitted on the veteran's behalf; 
and the transcript of the veteran's October 1996 hearing.  
Such evidence shows that in service in August 1984, the 
veteran sustained a lower back pull and that in January and 
February 1986, he sustained a low back strain/sprain.  

Various health care professionals, including Harland W. 
Wittwer, D.C., (October 1995); James Twomley, M.D., (October 
1995 and September 1996); Bryan A. Bloss, M.D., (September 
1996); Bryan P. Warren, M.D., (September and October 1995 and 
April 1996); and Craig N. Bash, M.D., (April 1999) have 
reported an association between the veteran's post-operative 
residuals of a laminectomy and his period of service.  
Clearly such evidence bears directly and substantially upon 
the specific matter under consideration, and is neither 
cumulative nor redundant.  By itself or in connection with 
evidence previously assembled, it is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  

Not only is the additional evidence new and material, it 
renders the claim plausible, that is, meritorious on its own 
or capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  Accordingly, the claim is well grounded. 


II.  Psychiatric Disability

In part, the veteran contends that he has psychiatric 
disability, depression, as a result of his father's death, 
which occurred while the veteran was in service.  Therefore, 
he maintains that service connection is warranted.  (Note:  
Although the veteran also contends that his psychiatric 
disability is the result of his back disability, this portion 
of the veteran's appeal will only consider the veteran's 
claim for service connection on a direct or presumptive 
basis.  The question of secondary service connection will be 
addressed below in the remand portion of this decision.)

Service connection connotes many factors, but basically, it 
means that the facts, shown by evidence, establish that a 
particular disease or injury resulting in disability was 
incurred coincident with service in the Armed Forces, or, if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303(a) (1998).  
For certain disabilities, such as a psychosis, service 
connection may be presumed when that disability is shown to a 
degree of 10 percent within one year of the veteran's 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  

The threshold question is whether the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  If the 
claim is not well grounded, VA has no duty to assist in the 
development of that claim.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Murphy, 1 Vet. App. at 81.

In order for a direct service connection claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis), incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and a nexus between the inservice injury or disease and the 
current disability (medical evidence).  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997), Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  Where the determinative issue involves 
medical etiology, competent medical evidence that the claim 
is plausible or possible is required in order for the claim 
to be well grounded.  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions. LeShore v. Brown, 8 Vet. 
App. 406, 408 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The evidence shows that in service requests were made on 
behalf of the veteran for a compassionate reassignment due to 
the death of his father in December 1984.  His service 
medical records, however, are completely negative for any 
evidence of psychiatric disability.  Indeed, during his May 
1986 entrance examination for the National Guard, the veteran 
responded in the negative when asked if he then had, or had 
ever had, frequent trouble sleeping; depression or excessive 
worry; or nervous trouble of any sort.  Moreover, a 
psychiatric evaluation was normal.

In May 1987, the veteran was hospitalized at the Memorial 
Hospital and Health Care Center for a drug overdose.  The 
following month, he was hospitalized at the Southwestern 
Indiana Mental Health Center, Inc. (Stepping Stone) for 
polydrug detoxification.  He was transferred for further 
treatment to St. Mary's Medical Center in Evansville, 
Indiana.  At discharge, the diagnoses included substance 
abuse.  No psychiatric disability was reported during any of 
those hospitalizations.  It should be noted that for the 
purposes of compensation, service connection for drug and/or 
alcohol abuse is precluded by 38 U.S.C.A. § 1131, as amended 
by the Omnibus Budget Reconciliation Act of 1990, Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388-351.  See, e.g., Barela 
v. West, 11 Vet. App. 280 (1998).  

Psychiatric disability, variously diagnosed as adjustment 
disorder with mixed emotional features (subjective depression 
and anxiety); and mixed personality disorder, was first 
clinically reported in July 1987, during the veteran's 
treatment at Southern Hills Counseling Center, Inc.  It was 
noted that as the result of his post-service back injury, he 
had considerable emotional distress which took the form of 
subjective depression and anxiety.  There was no objective 
evidence, however, of a chronic acquired psychiatric 
disability, including depression or anxiety.  Although the 
care giver did state that there was evidence of a preexisting 
characterological condition, it should be noted that such 
disorders are not considered diseases within the meaning of 
the regulations governing the award of compensation benefits.  
38 C.F.R. § 3.303(c) (1998).  
Chronic acquired psychiatric disability, depression, was 
first reported by Dr. Warren in December 1987 and was 
associated with the veteran's chronic back pain.  He noted 
that he had been treating the veteran since November 4, 1987.  
Dr. Warren was also one of the primary care givers during 
hospitalization for a drug overdose in January and February 
1988.  At that time, the Minnesota Multiphasic Personality 
Inventory (MMPI) did not provide the basis for a clear cut 
diagnostic recommendation but revealed significant elevations 
of histrionic depressive hysterical psychopathic deviant and 
schizophrenic scales.  The veteran complained that he had 
been depressed since his father died and since a fall in 
which he had injured his back.  Although the admission 
diagnoses included depression, the diagnoses at discharge 
were substance abuse disorder; chronic pain syndrome, back; 
and dependent personality disorder.

In April 1988, the veteran was admitted to Deaconess Hospital 
for complaints of severe back pain and associated drug 
problems and depressive episodes.  On admission, a 
psychiatric evaluation revealed a major depressive disorder.

In May 1988, the veteran was again hospitalized for substance 
dependence and a dependent personality disorder.  There was 
no evidence of chronic acquired psychiatric disability.  
Again, one of the primary care givers was Dr. Warren.  In a 
Mental Impairment Evaluation Form, dated later that month, 
Dr. Warren's diagnoses were passive dependent personality 
disorder; psychogenic pain disorder; and narcotic dependence 
disorder.

In Physical Capabilities Evaluation form, dated in May 1988, 
David W. Johnson, M.D., reported that he was treating the 
veteran for low back disability and that the veteran had 
associated psychiatric problems.  Dr. Johnson noted that the 
veteran had chronic pain syndrome and depression.

In an August 1988 psychiatric report to the Indiana State 
Disability Determination Division, S. T. Ha, M.D., reported 
that the veteran had the following relevant diagnoses:  
Adjustment disorder with mixed emotional features, mild to 
moderate; substance abuse, not otherwise specified, in 
remission; and personality disorder, not otherwise specified 
(histrionic and borderline type).  That same month, a 
psychological evaluation by William U. Weiss, Ph.D., revealed 
a borderline personality; major depression, recurrent with 
psychotic features; somatoform pain disorder; borderline 
intellectual functioning; and chronic benign intractable pain 
syndrome.  His psychosocial stressors reportedly appeared 
severe in view of the veteran's significant personality 
difficulties, as well as his chronic pain.

More recent records show that the veteran has continued to 
receive treatment for various psychiatric disabilities, 
including major depression, a personality disorder, 
schizophrenia, and anxiety reaction (See, e.g., private 
outpatient records, dated in April and July 1994 and VA 
outpatient treatment records, dated from September 1995 to 
April 1998).  In November 1995, as the apparently lone item 
of evidence even facially probative of service-incurred 
depression, Dr. Warren stated that the veteran's depression 
was precipitated by the death of the veteran's father while 
the veteran was in service.  That opinion, though, does not 
eliminate the need to present evidence of an identifiable 
psychiatric disease in service or of a psychosis during the 
first year after service.  In this regard, however, the 
evidence of record, as itemized with particularity 
hereinabove, simply does not fulfill either of those 
requirements.  

In view of the foregoing, then, the Board is of the opinion 
that the veteran's claim of entitlement to service connection 
for psychiatric disability is not well-grounded on a direct 
or presumptive basis.  To that extent, the appeal is denied.


ORDER

New and material evidence having been received, the request 
to reopen the claim of entitlement to service connection for 
the post operative residuals of a laminectomy at L5-S1 is 
granted.

The claim of entitlement to service connection for 
psychiatric disability, claimed as depression, on a direct or 
presumptive basis, is denied.


REMAND

In light of the foregoing decision to reopen the claim of 
entitlement to service connection for the post operative 
residuals of a laminectomy at L5-S1, a de novo review of the 
evidence is required.  Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).  It would be premature for the Board to take such 
action, as it could result in prejudice to the veteran's 
claim.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Since the last Supplemental Statement of the Case (SSOC) was 
issued to the veteran (October 1998), he has submitted 
additional evidence including the statement from Dr. Bash 
noted above.  Dr. Bash's statement was received for the 
record less than 90 days after the veteran's appeal was 
certified to the Board.  That statement has not yet been 
reviewed by the RO, and the veteran's representative has 
expressly stated that the veteran does not waive to have it 
so reviewed (Informal Brief of Appellant in Appealed Case, 
dated in April 1999).  Accordingly, it must be reviewed by 
the RO prior to further appellate consideration.  38 C.F.R. 
§ 20.1304(c) (1998); see Sutton v. Brown, 9 Vet. App. 553, 
568 (1996).

Finally, the veteran contends that his psychiatric 
disability, claimed as depression, is primarily the result of 
his post-operative residuals of a herniated disc at L5-S1.  
As such, that issue is inextricably intertwined with the 
issue of entitlement to service connection for the post 
operative residuals of a laminectomy at L5-S1.  Accordingly, 
the issue of secondary service connection for psychiatric 
disability must be held in abeyance pending further 
development of the issue of entitlement to service connection 
for the post-operative residuals of a herniated disc at L5-
S1.  See, e.g., Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991). 

In light of the foregoing, the Board is of the opinion that 
additional development of the record is necessary prior to 
further appellate consideration.  Accordingly, the case is 
remanded for the following actions:





1.  The RO should forward the veteran's 
claims folder to an appropriate VA 
specialist for review and a determination 
as to the nature and etiology of the 
veteran's post operative residuals of a 
laminectomy at L5-S1.  After reviewing 
the entire record, the examiner should 
specifically state whether it is at least 
as likely as not that the post operative 
residuals of a laminectomy at L5-S1 are 
related to the veteran's period of 
service.  A complete rationale for any 
opinion expressed must be provided.



2.  When the requested actions have been 
completed, the RO should undertake any 
other indicated development and then 
readjudicate the merits of the issue of 
entitlement to service connection for the 
post operative residuals of a laminectomy 
at L5-S1.  In so doing, the RO must 
consider all of the evidence of record, 
including, but not limited to, the 
statement of Craig N. Bash, M.D., (April 
1999).  In the event such claim is 
granted, the RO must then readjudicate 
the issue of entitlement to service 
connection for psychiatric disability, 
claimed as secondary to the post 
operative residuals of a laminectomy at 
L5-S1.  If the benefit(s) sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative 
must be furnished an SSOC on all issues 
remaining in appellate status and 
afforded an opportunity to respond.  
Thereafter, if otherwise in order, the 
case should be returned to the Board for 
further appellate action.


By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. The veteran need 
take no action until he is otherwise notified.


		
	MICHAEL P. VANDER MEER
	Acting Member, Board of Veterans' Appeals


 

